Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 18-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhao (US 20150212321).
Regarding claim 1, Zhao discloses A head-up display device (Figs. 1-2 [see marked-up Figs. 1 & 2 depicted below for convenience]; Abstr – a head-up display for a vehicle), comprising (i.e., open language for the claim, see MPEP 2111.03): 
a light source (Fig. 2: 20’ – the individual laser sources; para. 24 – red-green-blue laser 20); 
a scanner (21 – scanning system) configured to scan light emitted from the light source to form scanned light (note beam 22 incident on scanning system 21); 
an angle adjuster (25 - lenses) configured to change an exit angle of the scanned light (note depicted beam-shape change; function of lenses is to change beam shape/direction); 

    PNG
    media_image1.png
    412
    559
    media_image1.png
    Greyscale

a display unit (Fig. 1: 4 – magnification optics, relay optics [see below]) configured to form an image according to the scanned light from the angle adjuster (Fig. 1 – shows the beam magnification, etc. post-scanning); and 
a projection assembly (6 - windshield) configured to project the image formed on the display component to a selected area (Fig. 1 – windshield 6 reflects back to the viewer).

    PNG
    media_image2.png
    439
    891
    media_image2.png
    Greyscale

Regarding claim 2, the reference further discloses The head-up display device of claim 1, wherein the angle adjuster (25 - lenses) is configured to enlarge the exit angle of the scanned light (i.e., note that first lens of lenses 25 after scanning system 21 widens beam width).
Regarding claim 3, the reference further discloses The head-up display device of claim 1, wherein the display unit (4 – magnification optics, relay optics) comprises a plurality of display sub-units (note that 4 includes multiple optical elements as depicted); and wherein the plurality of display sub-units are disposed independently (note that the multiple optical elements of 4 are separate and not depicted as the same element), and distances from the plurality of display sub-units to the scanner are different from each other (note that one is depicted as curved, the other flat).
Regarding claim 6, the reference further discloses The head-up display device of claim 1, wherein the angle adjuster comprises an optical component configured to change the exit angle of the scanned light (Fig. 2 – the beam exiting the scanner 21 is changed by lenses 25).
Regarding claim 7, the reference further discloses The head-up display device of claim 6, wherein the angle adjuster (lenses 25) further comprises (i.e., open language for the angle adjuster as well as adding additional elements with the “further”) a collimator (8 - collimator) configured to converge and collimate a light beam emitted from the light source (note positioning of lenses 8 to collimate light on the scanning system 21), so as to allow the scanner to scan the light emitted from the light source to form the scanned light (Fig. 2 depicts this beam path).
Regarding claim 18, the reference further discloses The head-up display device of claim 1, wherein the light source comprises a laser light source (20 – laser).
Regarding claim 19, the reference further discloses The head-up display device of claim 18, wherein the laser light source comprises a plurality of laser light sources for emitting light beams of three primary colors R, G, and B, respectively (para. 24 – red-green-blue laser 20).
Regarding claim 20, the reference further discloses 20. (Original) The head-up display device of claim 1, wherein the projection assembly comprises a reflector panel (Fig. 1 – windshield 6 reflects back to the viewer).
Regarding claim 21, the reference further discloses A transportation device (Abstr – vehicle with a driver), comprising a windshield and the head-up display device of claim 1, wherein the selected area is a partial area of the windshield (Fig. 1 – windshield 6 reflects back to the driver).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Zhao.
Regarding claim 4, the reference further discloses The head-up display device of claim 3, wherein at least some of the plurality of display sub-units have different sizes from each other (note that one is depicted as curved, the other flat, which creates a presumption; however, pursuant to MPEP 2125, it is acknowledged that drawings are not required to be to scale and the reference is silent on this subject). 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Here the scale and type of system is the same as that of the invention, and elements functioning the same. Presently, no evidence of criticality with respect to these elements is found in the record. Thus the general conditions of the claim are considered disclosed by the prior art.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to scale the mirrors to their optimum related size so as to achieve a balance of system size and image quality.
Regarding claim 22, the reference further discloses The transportation device of claim 21, wherein the transportation device (Abstr – vehicle with a driver). 
Although the reference is silent as to the specific type of vehicle as those claimed: any one of an automobile, a train, an airplane, and a ship, Official Notice is taken that these listed types of vehicles are very well known types of vehicles that would have all benefited drivers thereof with HUDs with additional information without requiring they look away from the path in front of them. 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the vehicle described in the Zhao reference to be one of an automobile, a train, an airplane, and a ship as all would have benefited drivers thereof with HUDs and the increased information availability and resulting safety.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Masson (US 20160085084 A1).
Regarding claim 5, the reference does not further disclose wherein each of the plurality of display sub-units comprises a diffuser plate.
Zhao and Masson are related as display devices. Masson discloses using a reflective diffuser (38) to reduce speckle (para. 2) and scale the image (para. 8, 15, 30 – see larger, distance re: diffuser).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the sub-units of Zhao to further or alternatively comprise diffuser plates so as to reduce speckle (para. 2) and/or scale the image (para. 8, 15, 30 – see larger, distance re: diffuser).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Furuya (US 20120098819).
Regarding claim 14, the reference does not further explicitly disclose the scanner comprises a MEMS mirror (though the Zhao scanning system is depicted as a MEMS mirror).
Zhao and Furuya are related as image display devices. Furuya teaches the scanner is a MEMS mirror (Fig. 12: 310 – scanning mirror; para. 160 – scanning mirror 310 may be a MEMS mirror).
Examiner further finds that the prior art contained a device/method/product (i.e., a scanning image display) which differed from the claimed device by the substitution of component(s) (i.e., an unspecified type of scanner) with other component(s) (i.e., a MEMS device for the scanner), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element for another, and the results of the substitution would have been predictable.
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute a MEMS device for the scanner of reference Furuya for the unspecified type of scanner of reference Zhao, since the result would have been predictable.
Regarding claim 15, the reference does not explicitly disclose wherein the MEMS mirror comprises an electrostatically-driven MEMS mirror.
Zhao and Furuya are related as image display devices. Furuya teaches the scanner is a MEMS mirror (Fig. 12: 310 – scanning mirror; para. 160 – scanning mirror 310 may be an electrostatically-driven MEMS mirror).
Examiner further finds that the prior art contained a device/method/product (i.e., a scanning image display) which differed from the claimed device by the substitution of component(s) (i.e., an unspecified type of scanner) with other component(s) (i.e., an electrostatically-driven MEMS device for the scanner), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element for another, and the results of the substitution would have been predictable.
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute an electrostatically-driven MEMS device for the scanner of reference Furuya for the unspecified type of scanner of reference Zhao, since the result would have been predictable.
Regarding claim 16, the reference does not explicitly disclose wherein the MEMS mirror comprises an electromagnetically-driven MEMS mirror.
Zhao and Furuya are related as image display devices. Furuya teaches the scanner is a MEMS mirror (Fig. 12: 310 – scanning mirror; para. 160 – scanning mirror 310 may be an electromagnetically-driven MEMS mirror).
Examiner further finds that the prior art contained a device/method/product (i.e., a scanning image display) which differed from the claimed device by the substitution of component(s) (i.e., an unspecified type of scanner) with other component(s) (i.e., an electromagnetically-driven MEMS device for the scanner), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element for another, and the results of the substitution would have been predictable.
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute an electromagnetically-driven MEMS device for the scanner of reference Furuya for the unspecified type of scanner of reference Zhao, since the result would have been predictable.
Regarding claim 17, the reference further discloses wherein the MEMS mirror comprises a two-axis MEMS mirror (Zhao, Fig. 2 – note the rotation indicators (RI) marked in the marked-up drawing above; also note that Furuya Fig. 12: 310 – mirror also oscillates in the X- and Y-axes).
Allowable Subject Matter
Claims 8-10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 8, the prior art does not teach or suggest “The head-up display device of claim 7” including the specific arrangement for “wherein the collimator comprises a Fresnel lens, and the optical component comprises a Fresnel lens.” as set forth in the claimed combination(s).
Regarding claim 9, the prior art does not teach or suggest “The head-up display device of claim 7” including the specific arrangement for “wherein the collimator comprises a Fresnel lens equivalent to a convex lens, and the optical component comprises a Fresnel lens equivalent to a concave lens.” as set forth in the claimed combination(s).
Regarding claim 10, the prior art does not teach or suggest “The head-up display device of claim 7” including the specific arrangement for “wherein the collimator comprises a Fresnel lens equivalent to a convex lens, and the optical component comprises a concave lens.” as set forth in the claimed combination(s).
Regarding claim 12, the prior art does not teach or suggest “The head-up display device of claim 7” including the specific arrangement for “wherein the collimator comprises a convex lens, and the optical component comprises a Fresnel lens equivalent to a concave lens.” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20160147074- HUD image display; US-20070057781 – vehicular HUD.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872